Title: To James Madison from Henry Lee, 19 November 1788
From: Lee, Henry
To: Madison, James


My dear sir
Alexa. Novr. 19h. 1788.
I wrote to you when I was here last month relative to our project of union in the purchase of the great falls. To this letr. I have as yet received no reply. Mr. Arthur Lee tells me that he left you in Philada. unwell. With respect to the suggested purchase I am more & more persuaded, that it is worthy of our best attention, & that judicious conduct of the business will ensure to us early, lasting benefits from it. I propose visiting it tomorrow, & seeing Mr. Fairfax, to know the spot, from my own observation, & to attempt an accomodation with Mr. Fairfax. The period is arrived when use may be made of the property. Col. Gilpin one of the directors of the potomac company told me yesterday that the navigation would certainly be ready to the great falls before the next crop ca[me] in, but that the navigation would be in great degree useless unless ware houses were prepared at the great falls for the reception of the produce, & proposed to rent or buy a lot, to build on immediately—now if Mr. Fairfax will not enter into an amicable adjustment of our dispute, I must submit to a procrastination of the use of the spot, which is ineligible, or I must re-enter. This last step is easy, & effectual as to establishing my right & possession, but when it is done the arrearage of rent must be paid, this requires money, & this country seems to be drained of this article. I thought that each of us ought to retain one quarter or one third of the property & sell the ballance to raise the money necessary for the payment of the back rents & presumed that this sale could be effected with more certainty & ease in the North than here. Morris, Wadsworth—Lynch & Stoughton with sundry others present themselves to my mind as probable purchasers—the value of the spot is above present calculation. In this opinion all agree, & no man more highly estimates it than General washington who is one of the best judges of property & is intimately acquainted with the place.
You have heard of the election of senators for this state—the friends to the govt. exerted themselves to your behalf & altho you was not chosen, yet you received strong testimonial of the unbounded attachment of one party, & of the excessive jealousy of the other party. Mr Henry on the floor exclaimed against your political character & pronounced you unworthy of the confidence of the people in the station of Senator. That your election would terminate in producing rivulets of blood throughout the land.
Such declarations followed by artful management without doors were successful. It was whispered among the members that you was an advocate for the surrender of the navigation of the M—this had its effect, altho it was arrested before the election.
On being traced Grayson was given up as the author, he denied it, & it was at last, said to be a misunderstanding of G.[‘s] declarations, by a member from Culpepper—however this misunder[s]tanding had the effect of reality. Mr H is absolute, & every measure succeeds, which menaces the existence of the govt.—the districts will be laid off, to conform to the antifederal interest. All this I foresaw, all this I mentioned to you in new york & urged provision, against the storm, in season. My plan would have succeeded & what has happened, would never have taken place.
Except the mortification I feel personally at the late appointments & the evidence it holds up to the world of the temper of this state, I profess myself pleased with your exclusion from the senate & I wish it may so happen in the lower house—then you will be left qualified to take part in the administration, which is the place proper for you. I had a full & confidential conversation with our Sachem on all these points. He agreed precisely with me in the above opinion. He will come forward, if the public happiness demands it, altho his love of domestic repose renders him deaf to all the allurements of ambition & power—on nobler principles & with more generous views he will quit his happy situation, & if he quits, he will expect & with justice too, the united & firm assistance of all friends to their country. Mrs. Lee condoles with you on loss of office, & woman like, expresses her mortification in all company. She thinks it a dreadful blow. Farewel
H. L.
